DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response to Office action was received on June 29, 2022.
In response to Applicant’s amendment of the claims, all of the claim rejections from the previous Office action under 35 U.S.C. 112, written description requirement, are hereby withdrawn.
In response to Examiner’s consultation with Examiner’s SPE, as documented in Examiner’s interview summary dated June 29, 2022, all of the indefiniteness rejections, from the previous Office action, are hereby withdrawn.
In response to Applicant’s amendment of the claims, the corresponding 101 claim rejections, from the previous Office action, have been correspondingly amended, below in this Office action.
Regarding the 101 rejections, Applicant argues for patent-eligibility under Step 2A, Prong 2, and/or Step 2B of 101 analysis.  Applicant presents multiple arguments, one of which references the specificity of Applicant’s claims.  In response, it is important to note that specificity, in and of itself, does not necessarily overcome 101 Alice-type rejections.  For example, consider a generic computing system which merely calculations a very complex mathematical function have 100 different input variables.  Without more, this would be patent-ineligible under 101 as a generic computing system performing a judicial exception, without more.  Therefore, it is important to note that specificity, in and of itself, is not enough to overcome such 101 rejections, if the requirements of 101 eligibility framework are not otherwise met.  Therefore, Examiner does not find the specificity argument to be persuasive.
Applicant has referenced the particular relational database configuration of the claims, the memory having two databases with equal numbers of pieces of information, the matching involving comparing corresponding pairs of information from the two databases.  Applicant describes such features as being technical and contributing to the patent-eligibility of the claims.  Examiner has reviewed Applicant’s specification and could not find a clear indication of that those particular features constitute an improvement to a computing system or other technical field.  Examiner is also not aware of information in the prior art which would lead one of ordinary skill in the art, reviewing Applicant’s disclosure, to recognize such configuration as a computing or technological improvement.  That being said, if Applicant is willing to present to Examiner such information, if found in the prior art, Examiner is certainly open to considering any such information with respect to the eligibility of Applicant’s claims.
With respect to Applicant’s argument that preemption should at least be considered, even if not a standalone test, MPEP 2106.04 states:  “Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B).”  Therefore, Examiner is already taking preemption into account when following the USPTO’s 101 guidance.
Applicant references the “other meaningful considerations” consideration of MPEP 2106.05(e).  While this is indeed part of the 101 guidance, it is important to note that it is somewhat of a less-specific consideration, as far as how to apply it.  Therefore, it is important to carefully apply this consideration when used to find eligibility, to ensure that eligibility is truly there.  In the case of Applicant’s claims, we have an abstract idea performed using generic/general-purpose components, which the 101 guidance states is not eligible, without more.  In light of this fairly clear guidance, Examiner is hesitant to simply read eligibility into the claims, contrary to such guidance, using MPEP 2106.05(e).  Therefore, Examiner does not find this Applicant argument to be persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1 and 9-10, Claim(s) 1 and 9-10 recite(s):
- receive, from a plurality of users including a first user and a second user, information of a respective user;
- first user information, the first user information being information regarding traveling by a vehicle of the first user who plans to travel to a traveling destination by the vehicle;
- second user information, the second user information being information regarding delivery of a baggage of the second user who desires to deliver the baggage to a delivery destination;
- one piece of the first user information being information regarding empty space in predetermined space in which the baggage is to be loaded in the vehicle of the first user, and a corresponding piece of the second user information being information regarding a volume of the baggage of the second user;
- comparing each of at least two pairs of a respective piece and a corresponding piece, including a pair of the one piece of the first user information and the corresponding piece of the second user information;
- in response to a determination that the comparison of each of the at least two pairs of the respective piece and the corresponding piece satisfies a predetermined condition, the predetermined condition being a condition that the baggage of the second user can be delivered to the delivery destination by the vehicle when the first user travels to the traveling destination and including a condition that the volume of the baggage of the second user is equal to or less than a volume of the empty space in the predetermined space of the vehicle of the first user in which the baggage is to be loaded;
- performs matching between the first user and the second user among the plurality of users;
- upon matching between the first user and the second user, performs setting of a handing location at which the second user can hand the baggage to the first user for delivery, wherein the handling location is set to be a starting location of the first user when the second user information indicates that the second user is willing to visit the starting location of the first user;
- outputs information regarding both (i) the matching between the first user and the second user and (ii) the handing location, to the first user and the second user;
- in response to a determination that the comparison of any of the at least two pairs of the respective piece and the corresponding piece does not satisfy the predetermined condition, repeats the comparison by changing the first user or the second user to a different user among the plurality of users until a matching pair is found or until all of the users are compared.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  organizes for one user to deliver another user’s baggage; manages interaction between the users; manages some of the behavior of the users.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- information processing apparatus; a memory storing; a first database; a second database; controller; wireless communication; signals from terminals indicating information; terminals; data storage; a signal received from a terminal; the first database and the second database are relational databases and each have a same number of pieces of information; automatically; outputting via transmitting; non-transitory storage medium stored with a program for causing a computer to execute an information processing method:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2 and 4-7, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
The added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 6 merely further specifies the predetermined condition.

Claim(s) 1-2, 4-7, and 9-10 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Rinehart, US 20160092833 A1 (counting and tracking items in a bag);
b.  Wilkinson, US 20170364860 A1 (vector-based characterizations of products and individuals with respect to processing returns);
c.  Baykhurazov, US 20140236856 A1 (methods for coordinating the delivery of parcels by travelers).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628